DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.
 	This Office Action is in response to Applicant’s Amendment and Remarks filed on 08 February 2021 in which claim 23 was canceled, claims 1, 25-27, 30-33, 35 and 36 were amended to change the scope and breadth of the claims, and claims 37-44 were newly added.
	Claims 1, 7-10, 22 and 24-44 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment and arguments, filed 08 February 2021, with respect to the rejection of claims 1, 7-10, 22-34 and 36 under 35 U.S.C. 103 as being unpatentable over Butler et al. (WO 2014/012081, cited in previous Office Action) in view of Krotz et al. (Nucleosides, Nucleotides and Nucleic Acids, 2004, vol. 23, no. 5, pp. 767-775, cited in previous Office Action), and further in view of Reddy et al. (US Patent No. 5,869,696, cited in previous Office Action) and Zhuravlev (Pure & Appl. Chem., 1989, vol. 61, no. 11, pp. 1969-1976, cited in previous Office Action).

The rejection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-10, 22 and 24-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “R2s is L connecting C2 with C1, C2,…” in instant claims 1 and 37 renders the claim herein indefinite. It is not clear how C2 can connect with itself. This renders the claim and dependent claims 7-10, 22, 24-28, 30-32 and 38-41 herein indefinite.

Claims 1 and 37 recites the limitation "contacting the purification medium" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 7-10, 22 and 24-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between contacting the purification medium (silica gel) with ethyl acetate/hexanes/triethylamine. According to the instant Specification (starting on p.81, paragraph [00193]), purification methods having a methanol/acetonitrile pretreatment step, relied on purifying the phosphoramidite on a silica gel column equilibrated with 20% hexanes/ethyl acetate containing 5% triethylamine. The inventive example first flushes the silica gel column with methanol, and then equilibrates with hexanes/ethyl acetate/triethylamine. It is only after this equilibration step that the phosphoramidite is brought into contact with the silica gel purification medium. See also paragraph [0098] of the Specification which discloses the use of a second solvent system having a triethylamine modifier. One of ordinary skill in the art would not expect the phosphoramidite to become purified on a column containing a highly polar solvent such as claimed, i.e. > 50% v/v acetonitrile or methanol. 
The claims are also deemed to omit an essential step because the preamble of the claim is directed towards “a method for purifying a phosphoramidite”. Yet the claim is silent with respect to the hexanes/ethyl acetate/triethylamine. In addition, step c is drawn towards “optionally using the purification medium to purify a phosphoramidite” (emphasis added). If this step is not performed, it is presumed then that the phosphoramidite is not purified. Thus, the steps of instant claims 1 and 37 are insufficient, or incomplete in that they do not result in a pure phosphoramidite. The claim does not require all the steps necessary to purifying a phosphoramidite as dictated by the preamble. In other words, the claim steps cannot fulfill the intended purpose of the preamble. 
It is noted that newly added claim 37 recites a step of “eluting the phosphoramidite from the purification medium using a second solvent system”. However, the claim is silent with respect to the composition of the second solvent system, and its requirement that it be less polar than the hygroscopic solvent system. Furthermore, the claim is silent with respect to a re-equilibration step using the second solvent system. The Specification discloses various methods for pre-treating the purification medium. However, none of those other methods require a re-equilibration step except after pre-treating the 

Claim 37 recites the limitation "purifying the phosphoramidite" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The rejection could be overcome by clearly reciting that a phosphoramidite is obtained after reacting a nucleoside with a chiral auxiliary. While step 1 says “forming a phosphoramidite”, it is not clear if reacting a nucleoside with a chiral auxiliary is a complete step or if it is one of multiple necessary steps to obtain a phosphoramidite. These appear to be intermediate steps based on dependent claims 40 and 41. 

The recitation “wherein the hygroscopic solvent is selected from methanol and acetonitrile, with triethylamine up to 50%” in instant claim 9 renders the claim herein indefinite. Instant claim 9 depends from claim 1. While claim 1 requires a hygroscopic solvent, it is only defined as “comprising at least 50% (v/v) acetonitrile or methanol”. There is no mention of triethylamine. The use of a wherein clause to further define the hygroscopic solvent as including triethylamine up to 50% injects uncertainty into the independent claim, and whether triethylamine is required in claim 1. Furthermore, the recitation “up to 50%” is indefinite because there is no definition for how this percentage is defined in the entirety of the composition (w/w, v/v of the hygroscopic solvent, or just methanol, or just acetonitrile). This rejection can partly be overcome by amending the claim to say something like “wherein the hygroscopic solvent further comprises triethylamine…”. 
Instant claims 40 and 41 are similarly indefinite. It is noted that it appears the conversion of the chiral auxiliary to the structure of claim 40 appears to be critical and an essential step to preparing a phosphoramidite as required of instant claim 37. It is therefore suggested that claim 37 be amended to include the limitations of claim 40 and/or claims 40 and 41. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The hygroscopic solvent of instant claim 8 fails to further limit the subject matter of the claim upon which it depends. Independent claim 1 has been amended to recite “a hygroscopic solvent comprising at least 50% (v/v) acetonitrile or methanol”. Claim 8 does not further limit this subject matter because it too only defines the solvent as “selected from acetonitrile and methanol”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-9, 22 and 24-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13-17 and 32 of copending Application No. 16/463,328 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 is directed towards purifying a phosphoramidite using silica gel column chromatography, wherein the silica gel is treated with an anhydrous acetonitrile (i.e. 100% v/v acetonitrile).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623